Name: Commission Regulation (EC) NoÃ 492/2007 of 3 May 2007 amending for the 75th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  criminal law;  free movement of capital
 Date Published: nan

 4.5.2007 EN Official Journal of the European Union L 116/5 COMMISSION REGULATION (EC) No 492/2007 of 3 May 2007 amending for the 75th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 April 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 14/2007 (OJ L 6, 11.1.2007, p. 6). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Mohammad Sadiq (alias Maulavi Amir Mohammad) Title: (a) Alhaj, (b) Maulavi. Function: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252. under the heading Natural persons shall be replaced by: Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Function: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). (2) The entry Najib Ullah (alias Maulvi Muhammad Juma). Title: Maulavi. Function: Consul General, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 00737 (issued on 20.10.1996). under the heading Natural persons shall be replaced by: Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Function: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1954. Place of birth: Farah. Nationality: Afghan. Passport No: 00737 (Afghan passport issued on 20.10.1996). (3) The entry Sayed Allamuddin Athear. Function: Second Secretary, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1955. Place of birth: Badakshan. Nationality: Afghan. Passport No: D 000994. under the heading Natural persons shall be replaced by: Sayed Allamuddin Athear. Function: Second Secretary, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 15.2.1955. Place of birth: Badakshan. Nationality: Afghan. Passport No: D 000994 (Afghan passport). (4) The entry Abdul Qadeer. Title: General. Function: Military AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1967. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974. under the heading Natural persons shall be replaced by: Abdul Qadeer. Title: General. Function: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). (5) The entry Khalid Al-Fawaz (alias (a) Al-Fauwaz, Khaled; (b) Al-Fauwaz, Khaled A.; (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled; (f) Al Fawwaz, Khaled). Address: 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom. Date of birth: 25.8.1962. under the heading Natural persons shall be replaced by: Khalid Abd Al-Rahman Hamd Al-Fawaz (alias (a) Al-Fauwaz, Khaled, (b) Al-Fauwaz, Khaled A., (c) Al-Fawwaz, Khalid, (d) Al Fawwaz, Khalik; (e) Al-Fawwaz, Khaled, (f) Al Fawwaz, Khaled, (g) Khalid Abdulrahman H. Al Fawaz). Address: 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom. Date of birth: (a) 25.8.1962, (b) 24.8.1962. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: 456682 (issued on 6.11.1990, expired on 13.9.1995). Other information: Resides in London. (6) The entry Al-Qadi, Yasin (aka Kadi, Shaykh Yassin Abdullah; aka Kahdi, Yasin), Jeddah, Saudi Arabia under the heading Natural persons shall be replaced by: Yasin Abdullah Ezzedine Qadi (alias (a) Kadi, Shaykh Yassin Abdullah, (b) Kahdi, Yasin; (c) Yasin Al-Qadi). Date of birth: 23.2.1955. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B 751550, (b) E 976177 (issued on 6.3.2004, expiring on 11.1.2009). Other information: Jeddah, Saudi Arabia. (7) The entry Al-Sharif, Sa'd; born c. 1969, Saudi Arabia; Brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organisation. under the heading Natural persons shall be replaced by: Sad Abdullah Hussein Al-Sharif. Date of birth: (a) 1969, (b) 1963, (c) 11.2.1964. Place of birth: Al-Medinah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) B 960789, (b) G 649385 (issued on 8.9.2006, expiring on 17.7.2011). Other information: Brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organization. (8) The entry Wa'el Hamza Julaidan (aka Wa'il Hamza Julaidan, Wa'el Hamza Jalaidan, Wa'il Hamza Jalaidan, Wa'el Hamza Jaladin, Wa'il Hamza Jaladin, and Abu Al-Hasan al Madani); date of birth: 22 January 1958; place of birth: Al-Madinah, Saudi Arabia; Saudi passport No A-992535 under the heading Natural persons shall be replaced by: Wa'el Hamza Abd Al-Fatah Julaidan (alias (a) Wa'il Hamza Julaidan, (b) Wa'el Hamza Jalaidan, (c) Wa'il Hamza Jalaidan, (d) Wa'el Hamza Jaladin, (e) Wa'il Hamza Jaladin, (f) Wail H.A. Jlidan, (g) Abu Al-Hasan al Madani). Date of birth: (a) 22.1.1958, (b) 20.1.1958. Place of birth: Al-Madinah, Saudi Arabia. Nationality: Saudi. Passport No: (a) A-992535 (Saudi Arabian passport), (b) B 524420 (issued on 15.7.1998, expired on 22.5.2003). (9) The entry Zayn al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zain Al-Abidin Muhahhad Husain, (e) Abu Zubaydah, (f) Tariq). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: Close associate of Usama Bin Laden and facilitator of terrorist travel. under the heading Natural persons shall be replaced by: Zayn al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: Close associate of Usama Bin Laden and facilitator of terrorist travel. (10) The entry Aqeel Abdulaziz Al-Aqil. Date of birth: 29 April 1949 under the heading Natural persons shall be replaced by: Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil; (b) Ageel Abdulaziz A. Alageel). Date of birth: 29.4.1949. Place of birth: Unaizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H)), (b) E 839024 (issued on 3.1.2004, expiring on 8.11.2008). (11) The entry Suliman Al-Buthe. Date of birth: 8 December 1961. Place of birth: Egypt. Nationality: Saudi Arabian. Passport No: B049614 under the heading Natural persons shall be replaced by: Suliman Hamd Suleiman Al-Buthe (alias Soliman H.S. Al Buthi). Date of birth: 8.12.1961. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B049614, (b) C 536660 (issued on 5.5.2001, expired on 11.5.2006). (12) The entry Adel Abdul Jalil Batterjee (alias (a) Adil Al-Battarjee, (b) Adel Batterjee, (c) Adil Abd al Jalil Batarji). Address: 2 Helmi Kutbi Street, Jeddah, Saudi Arabia. Date of birth: 1.7.1946. Place of birth: Jeddah, Saudi Arabia. Nationality: Saudi Arabian. under the heading Natural persons shall be replaced by: Adel Abdul Jalil Ibrahim Batterjee (alias (a) Adil Al-Battarjee, (b) Adel Batterjee, (c) Adil Abd al Jalil Batarji, (d) Adel AbdulJaleel I. Batterjee). Address: 2 Helmi Kutbi Street, Jeddah, Saudi Arabia. Date of birth: (a) 1.7.1946, (b) 1.6.1946. Place of birth: Jeddah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: F 572010 (issued on 22.12.2004, expiring on 28.10.2009). (13) The entry Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sad Al-Faqih, (b) Saad Al-Faqih, (c) Saad Alfagih, (d) Sad Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih). Title: Doctor. Address: London, United Kingdom. Date of birth: 1.2.1957. Place of birth: Zubair, Iraq. Nationality: Saudi Arabian. under the heading Natural persons shall be replaced by: Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sad Al-Faqih, (b) Saad Al-Faqih, (c) Saad Alfagih, (d) Sad Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sad Rashid Muhammed Al-Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Zubair, Iraq. Nationality: Saudi Arabian. (14) The entry Abd Al Hamid Sulaiman Al-Mujil (alias (a) Dr Abd al-Hamid Al-Mujal, (b) Dr Abd Abdul-Hamid bin Sulaiman Al-Mujil, (c) Abd al-Hamid Sulaiman Al-Mujil, (d) Dr Abd Al-Hamid Al-Muajjal, (e) Abd al-Hamid Mujil, (f) A.S. Mujel, (g) Abu Abdallah). Date of birth: 28.4.1949. Nationality: Saudi Arabian. under the heading Natural persons shall be replaced by: Abd Al Hamid Sulaiman Muhammed Al-Mujil (alias (a) Dr. Abd al-Hamid Al-Mujal, (b) Dr. Abd Abdul-Hamid bin Sulaiman Al-Mujil, (c) Abd al-Hamid Sulaiman Al-Mujil, (d) Dr. Abd Al-Hamid Al-Muajjal, (e) Abd al-Hamid Mujil, (f) A.S. Mujel, (g) Abdulhamid Sulaiman M.Al Mojil, (e) Abu Abdallah). Date of birth: (a) 28.4.1949, (b) 29.4.1949. Place of birth: Kuwait. Nationality: Saudi Arabian. Passport No: F 137998 (issued on 18.4.2004, expiring on 24.2.2009). (15) The entry Saqar Al-Jadawi (alias Saqr Al-Jaddawi). Address: Shari Tunis, Sanaa, Yemen. Date of birth: 1965. Place of birth: Al-Mukalla, Yemen. Nationality: Yemeni. Passport No: 00385937. Other information: (a) address is previous address, (b) driver and private bodyguard to Usama Bin Laden from 1996 until 2001. under the heading Natural persons shall be replaced by: Salim Ahmad Salim Hamdan (alias (a) Saqr Al-Jaddawi, (b) Saqar Al Jadawi). Address: Shari Tunis, Sanaa, Yemen. Date of birth: 1965. Place of birth: Al-Mukalla, Yemen. Nationality: Yemeni. Passport No: 00385937 (Yemeni passport). Other information: (a) address is previous address, (b) driver and private bodyguard to Usama Bin Laden from 1996 until 2001.